20-10042-tmd Doc#312 Filed 02/26/21 Entered 02/26/21 15:40:47 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: February 26, 2021

                                                 ________________________________________
                                                              TONY M. DAVIS
                                                    UNITED STATES BANKRUPTCY JUDGE
  ______________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

   IN RE:                                            §      Case No. 20-10042-tmd
                                                     §
   SILICON HILLS CAMPUS, LLC,                        §
                                                     §      Chapter 11
          DEBTORS.                                   §


                  ORDER GRANTING MOTION TO RECONSIDER

          On February 12, 2021, ATX Debt Fund 1, LLC filed a Motion to Quash Debtor’s

   Proposed Rule 2004 Examination [ECF 293]. On February 21, 2021, the Court entered an

   order granting in part and denying in part the Motion to Quash [ECF 298]. ATX then filed a

   motion seeking reconsideration and asking that the Court amend its order and grant the

   Motion to Quash in its entirety [ECF 302]. On February 26, 2021, the Court held a hearing

   on the Motion to Reconsider. For the reasons stated on the record at the hearing, the Court

   finds that the Motion to Reconsider should be granted.
20-10042-tmd Doc#312 Filed 02/26/21 Entered 02/26/21 15:40:47 Main Document Pg 2 of 2




          ACCORDINGLY, IT IS THEREFORE ORDERED that the Motion to Reconsider

  [ECF 302] is granted. The Court will enter an amended order granting the Motion to Quash in

  its entirety.

                                               ###
